Earl Warren: United States, Petitioner versus Giacomo Ventresca. Mr. Goodman?
Frank I. Goodman: Mr. Chief Justice, may I please the Court. This case involving the validity of a search warrant is here on the government’s petition for certiorari from a decision of the Court of Appeals for the First Circuit. The respondent, Giacomo Ventresca, was tried by a jury under indictments charging him with possessing and operating an illegal distill and with conspiracy. He was convicted on all accounts and sentenced to imprisonment for a total of three years. Both prior to the trial and again during the trial, the respondent moved unsuccessfully to the suppression of certain evidence, including the distilling apparatus itself, which the government had seized pursuant to a search warrant. The First Circuit with one judge dissenting reversed the conviction on the ground that the affidavit submitted by the government in support of its application for the search warrant had failed to establish probable cause and the sole issue in this case is the legal sufficiency of that affidavit. The affidavit is found on pages 4 through 8 of the record. It was made by Walter Mazaka who was an investigator of the Alcohol and Tobacco Tax Division of the Internal Revenue Service and I might point out here that an investigator is a regular full time agent of the service. It is not to be confused with the so-called special employees on which the government sometimes relies, particularly in narcotics cases. The affidavit begins with the statement that the affiant has reason to believe that certain property including a distilling apparatus and other materials used in the manufacture of non tax-paid liquor are being concealed at a house occupied by Ventresca and his family at 148 1/2 Coburn Avenue in Worcester. The grounds for this belief are then set forth in considerable detail on a separate sheet which was prefaced by the following introductory paragraph and I read from page 5. “Based upon observations made by me and based upon information received officially from other investigators attached to the Alcohol and Tobacco Tax Divisions assigned to this investigation and reports orally made to me describing the results of their observations and investigation, this request for the issuance of a search warrant is made.” The affidavit then sets forth seven specific instances during the period July the 28th to August the 30th, 1961 in which a Pontiac automobile owned and operated by Joseph Garry who was a co-defendant in this case and having Joseph Incardone as its passenger stopped in the courtyard right in front of Ventresca’s house. On four of those occasions, the automobile was said to be -- said to be loaded with 60-pound sacks of sugar. On two other occasions, it was seen to carry large five gallon tin containers. On the seventh occasion, it was merely described as being heavily laden. In one instance, the affidavit specifically states that the automobile was followed between Boston and Worcester and in at least three other instances, it’s quite clear I think from the description of the movements of the automobile that the person who observed it had followed it. In one case, the affidavit states that these large metal containers were seen carried from the automobile into Ventresca’s house and similar containers, this time apparently filled with liquid, were later seen to be being loaded into the trunk of Garry’s car. In two instances, at midnight and these on the same days in which the automobile had earlier been seen making these deliveries at Ventresca’s house, the car was seen to pull up in front of Garry’s house in a Boston suburb. And on both of those occasions, either Garry or Incardone got out of the car, carried several metal containers apparently filled with liquid two by two into the house and none of the paragraphs which I’ve summarized so far said in so many words who it was who made the observation. There were two other paragraphs however which did states specifically that the observations were made by investigators and these paragraphs stated that on August 18 and again on August the 30, 1961, investigators, while walking on the sidewalk in front of 148 Coburn Avenue which I gather is the house immediately adjacent to Ventresca’s, detected the odor of fermenting mash and on the latter occasion, that they heard sound similar to that of a motor or a pump coming from the direction of Ventresca’s house. It was the day after the second of these two fermenting mash observations, that the government applied for and obtained a search warrant and it was the day after that that the search was made. The affidavit concludes with the following statement. “The foregoing information,” this is on page 8, “the foregoing information is based upon personal knowledge and information which has been obtained from investigators of the Alcohol and Tobacco Tax Division, Internal Revenue Service who have been assigned to this investigation. Now we agree with the court below that in as much as Mazaka did not say specifically which of the statements in the affidavit were based on his own personal observations, it’s fair to evaluate the document on the assumption that all of the statements were based upon information which he received from his fellow officers. That of course is merely the beginning of the inquiry.
Earl Warren: Does the affidavit say that they were officers?
Frank I. Goodman: Well, it says that all of the information which is set forth in the affidavit is based either upon Mazaka’s personal observations or upon information which he has received from other investigators of the Alcohol and Tobacco Tax Division.
Earl Warren: That includes the undercover man and the informers and so on.
Frank I. Goodman: No, Your Honor, it does not. It --
Earl Warren: How could we know that?
Frank I. Goodman: Well, it states that it comes from investigators and these are --
Earl Warren: I thought you said it came from either from observations or investigation?
Frank I. Goodman: No, it comes either from observations by him or from information which he has received from other investigators. Now, the affidavit does not --
Earl Warren: Now who would the investigators include?
Frank I. Goodman: Well, the word investigators simply includes these other police officers. But what -- now --
Earl Warren: No, how do we know that?
Frank I. Goodman: Well, --
Earl Warren: Investigators are police officers.
Frank I. Goodman: Well I don’t think --
Earl Warren: Isn’t it common usage in that business to have undercover man who themselves are derelicts and a part of, almost a part of the business to give the initial information upon which prosecutions of this kind remain?
Frank I. Goodman: Well, Mr. Chief Justice, I think you have in mind a different question which is the central question in this case. All that I was saying is that his immediate informants, the affiant’s immediate informants were so called investigators with a capital I which is the more or less official even statutory name for full time agents of the Alcohol and Tobacco Tax Division. Now what the affidavit does not state in so many words, and this I think is the central issue here, is how the investigators got their information, that is to say whether they got it from their own personal observations or whether they in turn gathered it from information given to them by other people who are not mentioned in the affidavit. That I think is the ultimate issue.
Speaker: But the judges –
Frank I. Goodman: He said that it’s possible that it might have come from such unnamed and so far as it appears here unreliable sources. In leading up to that issue, I just wanted to point out that in the Jones case this Court held that an affidavit which is based partly or even wholly on hearsay is not for that reason insufficient provided that there is a substantial basis for crediting that hearsay. So the issue here is whether there’s a substantial basis for crediting the hearsay which we will assume the affidavit was based upon.
Tom C. Clark: Part of the thing is --
Frank I. Goodman: Pardon me?
Tom C. Clark: You can see that much because of the two instances here it couldn’t be hearsay. One of the paragraphs starts off on August 18th investigators smelled – they could --
Frank I. Goodman: Well, yes sir. I’m --
Tom C. Clark: I’m thinking about that.
Frank I. Goodman: I think that’s quite true.
Tom C. Clark: Go around in the next day, on the August the 30th at about 4 o’clock in the morning an odor of fermenting mash was detected while investigators were walking on the sidewalk in front of it.
Frank I. Goodman: That’s quite right, Mr. Justice Clark and --
Tom C. Clark: Well, that would be a personal knowledge, wouldn’t it?
Frank I. Goodman: Well, it would not be personal knowledge of the affiant necessarily.
Tom C. Clark: Oh no.
Frank I. Goodman: And it’s in that sense that I’m using the word hearsay as to him even those two observations were hearsay.
Tom C. Clark: But the knowledge did investigate.
Frank I. Goodman: That’s right. Now with respect to those two statements, we do know for certain that the investigators got their information by their own personal observations and one of our contentions in this case is that those two observations alone were sufficient to establish probable cause even without more.
Speaker: [Inaudible]
Frank I. Goodman: That doesn’t appear Mr. Justice Harlan, I don’t know. He does indicate that some of these observations were made by himself personally which would sort of suggest here that --
Tom C. Clark: But The name of the investigator, Alcohol and Tobacco Tax Division.
Frank I. Goodman: Yes.
Tom C. Clark: He must be an investigator wasn’t he?
Frank I. Goodman: He was an investigator, but whether he held an administrative position, I don’t know.
Speaker: [Inaudible]
Frank I. Goodman: Well, I think that very frequently is done, but as I indicated in this case at least some of the personal investigations or personal observations were made by him.
William J. Brennan, Jr.: [Inaudible] that was a team inquiry, and he was the team captain so --
Frank I. Goodman: Well I think it’s quite obvious from the affidavit that this was a team inquiry, that observations here were made by many people and it’s our contention that these many people were all investigators.
William J. Brennan, Jr.: Does it appear that he perhaps was the chief --
Frank I. Goodman: No, it doesn’t appear that he is the chief, merely that he was one of the [Inaudible]
William J. Brennan, Jr.: Right.
Tom C. Clark: The investigation went on through for 30 days.
Frank I. Goodman: That’s right.
Tom C. Clark: Even after 19 days because they were smelling mash at 4 o’clock in the morning.
Frank I. Goodman: Exactly, Mr. Justice Clark.
Tom C. Clark: [Inaudible] everything went on against him except his routine –
Frank I. Goodman: That’s quite true and by the same token, this is one of the considerations which leads us to the conclusion that all of these invest -- all of these observations were made by police officers, albeit not the affiant himself.
William J. Brennan, Jr.: If it is fair to read this as something told to him, the one who signed the [Inaudible] by other officers working with him on it, what’s your argument with the others that are reliable within the standing of the [Inaudible]
Frank I. Goodman: That the other police officers are reliable?
William J. Brennan, Jr.: Yes.
Frank I. Goodman: Well if we assume one -- if we assume that all of these other police officers and I’ll refer to them as that for simplicity rather than as an investigators, if we assume that all of these police officers obtained this information from their own personal observations and I can see that the affidavit does not so indicate it in so many words, then it seems to me that -- and that they communicated this officially to the affiant. It seems to me that their mere status as investigators is the credential for their reliability.
William J. Brennan, Jr.: And you distinguish then their official status from the status of an undercover informer?
Frank I. Goodman: That’s correct. Now I would suppose for example that the eyewitness reports made by police officers detailing their personal observations in the course of an official investigation and communicated officially to the affiant was perhaps the highest and most reliable order of hearsay and certainly more reliable for example than similar reports coming from an unidentified, unofficial informant.
William J. Brennan, Jr.: But all the while --
Frank I. Goodman: It was merely said to given reliable information in the past.
William J. Brennan, Jr.: But I am right, am I not that he whose official connection is only rather so-called special faith employee, he doesn’t get the same --
Frank I. Goodman: No
William J. Brennan, Jr.: His information doesn’t have the same --
Frank I. Goodman: Certainly not. He is not a regular --
William J. Brennan, Jr.: But he’s on the government payroll too.
Frank I. Goodman: For the special purposes, for which he is assigned, yes. But here we’re talking about regular full time police officers who presumably had no interest in the case of any kind other than the fact that they had been assigned to investigate it.
Tom C. Clark: And these were undercover in the [Inaudible], I thought that was in the narcotics.
Frank I. Goodman: Well, I think primarily it is in the narcotics field. I wouldn’t be able to say categorically that they do not use similar special employees in the Alcohol and Tobacco Tax Division. This much I can say that I’m assured although this does not appear in the record, I’m assured that the Alcohol and Tobacco Tax Division does not use so-called special employees to conduct surveillance of the type which one can infer was done from this record, which is simply having people out on the street in a police car across the street or something watching the house to see who comes out and what not.
Arthur J. Goldberg: [Inaudible] your argument was this, that even if the affidavit did not refer to observations made by affiant, neither the said based upon information received officially from other investigators attached et cetera and then detailed -- detailed in the state of [Inaudible] affidavit and under Jones and other decisions, this would be sufficient because hearsay is sufficient to warrant an affidavit, a warrant to have that order. Is that your position here ultimately?
Frank I. Goodman: No, I don’t think we go quite that far, Mr. Justice Goldberg. We don’t say that the mere specificity of the allegations are in themselves sufficient to make the test of Jones. What we say is that an affidavit which says not only that the -- that this is based on information received from other investigators, but also that it sets forth the results of their observations and investigation. And which then describes some dozen or so observations which are of a tight, which could only have been made by police officers. And which therefore, on any fair reading of the affidavit, must represent the personal eyewitness observations of police officers. In that case, the requirements of the Jones case aren't there.
Arthur J. Goldberg: And this is independent of what this applies so first?
Frank I. Goodman: Yes. In other words if the affidavit had said in so many words, everything I’m about to set forth is based upon the personal observations of my fellow officers assigned to this investigation and communicated directly to me, I submit that, that clearly would meet the test of Jones. Now the court below didn’t disagree with that at all. That -- up to that point, I think the court below was in agreement with us. The court below said though that since the affidavit does not say in so many words that these observations -- that the information received by the affiant is based upon observations of his fellow officers, but rather that it’s based on observations and investigation and since the word investigation is broad enough to include almost every imaginable means of obtaining information, the court below drew the conclusion or made the assumption that all of the informants, some or all of the information in the affidavit had been obtained by the other investigators from unnamed informants, unnamed outside informants, whose reliability does not appear. At least the Court said the government hadn’t specifically, that the affidavit had not specifically negated that possibility. Now our position is essentially that that this reading of the affidavit by the Court of Appeals was all together unreasonable and that for at least three reasons, the decision should be reverse and our three reasons are these; each of them independent. First, those observations which are described in the affidavit which were not specifically stated to have been made by investigators were the type of observations which could only have been made by investigators conducting a systematic month long surveillance of Ventresca’s house, Garry’s house in this Boston suburb and of the movements of the automobile as it moved between the two. Secondly, even if that not be true, even if the Court concludes that all of those paragraphs in the affidavit which do not specify the source of the observations are describing information obtained ultimately from an outside informant, still there are two paragraphs in the affidavit which do specifically say that the observations were made by investigators and these alone we submit are sufficient to establish probable cause. And thirdly, even if that not be true, even if those two observations are not sufficient, they nonetheless serve to corroborate the other information set forth in the affidavit and to provide a substantial basis for crediting that information even if it be assumed to have come from some unidentified informant. Now with respect to the first point, that is to say that these observations could only have been made by the police investigators, I’d like to point out first that this is not just one or two casual instances which are described here, the sort of thing that some chance passerby might have seen and telephoned into the police or something like that. Here, there are about 12 separate episodes described all taking place within one month. The affidavit specifically states that on at least two occasions, investigators were stationed outside Ventresca’s house at 4 o’clock in the morning. In several instances, it’s clear that they followed an automobile between Boston and Worcester and back again. Now private people do not ordinarily follow automobiles from one city to another city no matter how suspicious or inquisitive they maybe. If they have suspicions, they usually call up the police and let the police do the following. Nor is it I think reasonable to suppose on the basis of this affidavit, that any substantial part of this information could have come from some insider or some confederate, because it’s quite clear that the person who made the observations had no access to the interior of Ventresca’s house or to the interior of Garry’s house and in that regard, I’d like to read one paragraph to the Court from the affidavit which to me seems to epitomize the whole. It’s on page 7, the middle of page 7. It says, “about midnight, the Pontiac was observed pulling up in front of Garry’s house at 59 Highland Street, Hyde Park,” this is the Boston suburb. “Garry was driving and Incardone was the passenger. They both got out of the car. Garry opened the trunk and then entered his house. From the trunk of the car, there was removed 11 five gallon cans which appeared to be filled. Incardone made six trips to a door on the side of the house. He carried two five gallon cans on each trip, except the sixth trip. On that trip, he carried one can having passed the others to somebody in the doorway and on the last trip, he entered the house. He remained there at least 45 minutes and was not observed to leave.”
Speaker: [Inaudible]
Frank I. Goodman: The paragraph does not state who specifically -- who made the observation.
Earl Warren: Can you say that it was an investigator with a capital I, that you’ve been talking about?
Frank I. Goodman: Well, that is what I’m suggesting, Mr. Chief Justice. Yes and I’m suggesting that for these reasons.
Earl Warren: The reason I ask you that is because of the first question I asked you, the first paragraph is based upon observations made by me and based upon information received officially from other investigators attached this Alcohol and Tobacco Tax Division and assigned to this investigation and reports made orally to me describing the results of their observations and investigation.
Frank I. Goodman: That’s right.
Earl Warren: Now how do we know what the observations of the investigation -- investigators were and what their investigation revealed.
Frank I. Goodman: In other words --
Earl Warren: Maybe coming from other persons in there -- persons and therefore piling hearsay upon hearsay.
Frank I. Goodman: Well, the burden of our argument on that branch of the case and let me again just say that there are two paragraphs in the affidavit which states specifically that the investigators observed certain things. Now your question relates then to the other --
Earl Warren: Well, I ask you about you were saying this was critical --
Frank I. Goodman: No I’m --
Earl Warren: Crucial to it and I asked you who saw it.
Frank I. Goodman: Well, I say it was typical and I say that essentially our argument with respect to this paragraph as with respect to all of the others which are not specifically identified as to source, is that no one other than police officers could possible or could reasonably be supposed to have conducted a continuing surveillance of this kind involving midnight observations of houses, 4 o’clock in the morning observations of houses following cars back and forth from one city to another, looking into the windows of parked cars but not being themselves inside the car other than police officers. I suppose you might -- it’s possible I suppose that some private detective did it and then later communicated his information --
Earl Warren: Why do you think undercover men couldn’t do that?
Frank I. Goodman: By undercover men, you mean people not regularly employed?
Earl Warren: That’s right.
Frank I. Goodman: Well I just don’t see. I don’t see --
Earl Warren: That’s the nature of the work, that such men are employed to do?
Frank I. Goodman: No, Your Honor because typically undercover men are employed to get inside of gangs and become part of them and pretend to be one of the gang, et cetera. And as I was indicating, these observations and typically this one which I just read was obviously made by someone who did not have access to the house or to the car. It was made by someone who had either followed the car to Garry’s house or who had been posted outside the house and waited for the car to arrive or waited for something to happen and then took down in careful detail what he saw. But the vantage point was quite obviously that of an outsider and as long as you’re going to be just an outsider hiding on the street watching what’s going on in the house, there’s no reason why you should employ undercover people to do that sort of thing.
Hugo L. Black: What if it had been an undercover men? Affidavit has shown that I am an undercover man and I’m being paid and I’m an undercover man. I watched, I saw this, I smelled the mash and I’m going to smell the mash, I have to pour it out and he goes as far as that so just as [Inaudible] search warrant, would that not be enough to show probable cause?
Frank I. Goodman: Oh, yes, Your Honor, certainly. But that there, of course, the undercover man would be the affiant.
Hugo L. Black: You’re not basing your case, are you only relying that it could never be a probable cause, because it’s an undercover man that’s says this point.
Frank I. Goodman: No, Mr. Justice Black.
Hugo L. Black: Well I thought you said he saw it.
Frank I. Goodman: Certainly not.
Earl Warren: Nor have you said that he was a reliable undercover man?
Frank I. Goodman: No, I said that he was -- in this case, he wasn’t.
Earl Warren: [Inaudible] unreliable ones --
Frank I. Goodman: What I’ve suggested is that he was an investigator. Now I suppose and I think that Mr. McCann will argue that not all investigators are reliable, but it seems to me that if one doesn’t accept his being a regular full time police officer as a sufficient indication of his reliability then the whole system breaks down because that’s the only person whoever applies for search warrant. And if one can’t accept even the -- if one can’t accept his being an investigator is sufficient basis for believing him, then one can never believe the affiant himself.
William J. Brennan, Jr.: I take it well would your answer to Mr. Justice Black be difference, if he changed this question and say this affiant made a statement, an undercover man told me everything that Justice Black said, would that be a different case? He just stopped with an undercover man told me.
Frank I. Goodman: Instead of an investigator told me.
William J. Brennan, Jr.: That’s right.
Frank I. Goodman: Well, I don’t know what -- if an undercover man means a so-called special employee, I --
William J. Brennan, Jr.: Well a special employee whatever you want to call it.
Frank I. Goodman: Something like that. I think we have a weaker case, yes.
William J. Brennan, Jr.: Weaker?
Frank I. Goodman: Yes.
William J. Brennan, Jr.: You have no case. If Jones means anything it has no case.
Frank I. Goodman: Yes, you’re right. I agree with you. We would have no case.
William J. Brennan, Jr.: [Inaudible]
Frank I. Goodman: We would have no case with respect to those paragraphs. This is first of our three arguments.
William J. Brennan, Jr.: And this is justified hypothetically, where --
Frank I. Goodman: If that were all --
William J. Brennan, Jr.: I think you said whatever about the reliability and special employee.
Frank I. Goodman: That’s correct.
William J. Brennan, Jr.: – Just like Jones.
Frank I. Goodman: I would agree with you. And if that -- if all of the – provided that were all of the information in the case. Now as I said though we also have the two other statements here wherein it states that investigators detected the odor of fermenting mash. And this Court indicated in the Johnson case that such olfactory evidence or at least it’s strongly implied that such olfactory evidence would be sufficient to support a search warrant provided that the odor was distinctive and provided that the person who detected it was qualified to recognized it. Now in the present case no one doubts I suppose that fermenting mash has a distinctive odor or that I suppose it wouldn’t be doubted that investigators of the Alcohol and Tobacco Tax Division are qualified to recognize it. But finally, even if that not be true, there is no reason why this information, these particular observations cannot be used to corroborate all of the other statements in the affidavit even assuming that those statements came from a completely unknown, unreliable or source not shown to be reliable at all. Thank you, Mr. Chief Justice.